Case 1:16-cr-00064-SPW Document 130 Filed 09/23/20 Page 1 of 2

FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA SEP 23 2020
BILLINGS DIVISION sepa, Coun
Billings
UNITED STATES OF AMERICA,
CR 16-64-BLG-SPW

Plaintiff,
VS. ORDER
DOUGLAS DONALD PAIGE,

Defendant.

 

 

Due to the recent COVID-19 outbreak, and upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Final Hearing re Revocation of
Supervised Release currently scheduled for Thursday, October 1, 2020 at 2:30 p.m.
is VACATED and RESET to commence VIA VIDEO from the Yellowstone
County Detention Facility on Monday, September 28, 2020 at 1:30 p.m.
Counsel may appear in the Snowy Mountains Courtroom thirty (30) minutes prior
the hearing to video conference with Defendant. If the defendant objects to this
hearing being held via video, he must file a motion to continue the hearing to allow

time for the defendant to be transported.
Case 1:16-cr-00064-SPW Document 130 Filed 09/23/20 Page 2 of 2

The Clerk shall forthwith notify counsel and the U.S. Marshals Service of

the making of this Order.

aL
“a
DATED this a22Z day of September, 2020.

P hede

U.S. DISTRICT JUDGE
